Exhibit 10.4
CHANGE IN CONTROL AGREEMENT
     This agreement by and between Art Technology Group, Inc., a Delaware
corporation (the “Company”) and [insert name] (the “Executive”) is made as of
April 14, 2008 (the “Effective Date”).
     WHEREAS, the Company recognizes that, as is the case with many
publicly-held corporations, the possibility of a change in control of the
Company exists and that such possibility, and the uncertainty and questions
which it may raise among key personnel, may result in the departure or
distraction of key personnel to the detriment of the Company and its
stockholders;
     WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that appropriate steps should be taken to reinforce and encourage the continued
employment and dedication of the Company’s key personnel without distraction
from the possibility of a change in control of the Company and related events
and circumstances; and
     WHEREAS, the Executive remains employed by the Company on the first date on
which a Change in Control occurs.
     NOW THEREFORE, in consideration of the Executive remaining in the Company’s
employ and other good consideration, the receipt and sufficiency of which is
acknowledged by both parties, the Company and the Executive agree as follows:
     1. Key Definitions.
As used herein, the following terms shall have the following respective
meanings:
     “Accrued Obligations” means, with respect to an Executive, the sum of
(a) such Executive’s base salary earned through the date of termination of such
Executive’s employment by the Company, (b) the amount of any bonus that relates
to a period completed prior to such termination date and that was fully earned
by such Executive as of such termination date and (c) the amount of any
compensation previously earned but deferred by such Executive (together with any
accrued interest or earnings thereon) and any accrued but unused vacation pay,
in each case to the extent not previously paid.
     “Cause” means:

  a)   an Executive’s willful and continued failure to substantially perform his
or her reasonable assigned duties as an employee of the Company (other than any
such failures resulting from incapacity due to physical or mental illness); or  
  b)   an Executive’s willful engagement in illegal conduct or gross misconduct
that is materially injurious to the Company. For purposes of this definition, no
act or

 



--------------------------------------------------------------------------------



 



      failure to act by an Executive shall be considered “willful” unless it is
done, or omitted to be done, in bad faith and without reasonable belief that
such Executive’s action or omission was in the best interests of the Company.

     “Change in Control” means an event or occurrence set forth in any one or
more of subsections (a) through (d) below (including an event or occurrence that
constitutes a Change in Control under one of such subsections but is
specifically exempted from another such subsection):

  a)   the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended)
(a “Person”) of beneficial ownership of any capital stock of the Company if,
after such acquisition, such Person beneficially owns (within the meaning of
Rule 13d-3 promulgated under such Act) fifty percent (50%) or more of either
(1) the then-outstanding shares of Common Stock (the “Outstanding Common Stock”)
or (ii) the combined voting power of the then-outstanding securities of the
Company entitled to vote generally in the election of directors (the
“Outstanding Voting Securities”); provided, however, that for purposes of this
subsection (a), the following acquisitions shall not constitute a Change in
Control:

  (i)   any acquisition directly from the Company (excluding an acquisition
pursuant to the exercise, conversion or exchange of any security exercisable
for, convertible into or exchangeable for Common Stock or voting securities of
the Company, unless the Person exercising, converting or exchanging such
security acquired such security directly from the Company or an underwriter or
agent of the Company),     (ii)   any acquisition by the Company,     (iii)  
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or    
(iv)   any acquisition by any corporation pursuant to a transaction that
complies with clauses (i) and (ii) of subsection (c) below;

  b)   the occurrence of a change in the composition of the Board such that the
Continuing Directors do not constitute a majority of the Board (or, if
applicable, the Board of Directors of a successor corporation to the Company),
where the term “Continuing Director” means at any date a member of the Board:

  (i)   who was a member of the Board on the effective date of this Agreement or
    (ii)   who was nominated or elected subsequent to such date by at least a
majority of the directors who were Continuing Directors at the time of such
nomination or election or whose election to the Board was recommended or
endorsed by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election; provided,

-2-



--------------------------------------------------------------------------------



 



      however, that there shall be excluded from this clause (ii) any individual
whose initial assumption of office occurred as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents, by or on
behalf of a person other than the Board;

  c)   the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company in
one or a series of transactions (a “Business Combination”), unless, immediately
following such Business Combination, each of the following two conditions is
satisfied:

  (i)   all or substantially all of the individuals and entities who were the
beneficial owners of the Outstanding Common Stock and Outstanding Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than fifty percent (50%) of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
securities entitled to vote generally in the election of directors,
respectively, of the resulting or acquiring corporation in such Business
Combination (which shall include a corporation that as a result of such
transaction owns the Company or substantially all of the Company’s assets either
directly or through one or more subsidiaries) (such resulting or acquiring
corporation is referred to herein as the “Acquiring Corporation”) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Common Stock and Outstanding Voting
Securities, respectively, and     (ii)   no Person (excluding the Acquiring
Corporation or any employee benefit plan (or related trust) maintained or
sponsored by the Company or by the Acquiring Corporation) beneficially owns,
directly or indirectly, thirty percent (30%) or more of the then outstanding
shares of common stock of the Acquiring Corporation, or of the combined voting
power of the then-outstanding securities of such corporation entitled to vote
generally in the election of directors (except to the extent that such ownership
existed prior to the Business Combination); or

  d)   approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

     “Change in Control Date” means the first date on which a Change in Control
occurs. Anything in this Agreement to the contrary notwithstanding, if (a) a
Change in Control occurs, (b) an Executive’s employment with the Company is
terminated prior to the date on which the Change of Control occurs, and (c) it
is reasonably demonstrated by such Executive that such termination of employment
(i) was at the request of a third party who has taken steps reasonably
calculated to effect a Change in Control or (ii) otherwise arose in connection
with or in anticipation of a Change of Control, then for all purposes of this
Agreement the “Change in

-3-



--------------------------------------------------------------------------------



 



Control Date” shall mean, with respect to such Executive, the day immediately
preceding such termination date.
     “Common Stock” means the common stock, $0.01 par value per share, of the
Company.
     “General Release” means a release of any and all claims against the Company
and related persons and entities in a form identical to or substantially the
same as the release attached as Appendix A hereto, provided, however, that the
Company reserves the right to change any provision concerning the notice and
revocation to conform to legal requirements.
     “Good Reason” means the occurrence, without the Executive’s written
consent, of any of the following: (a) a material reduction in the Executive’s
base salary or target bonus, (b) the relocation of the Executive’s principal
place of work to a location more than fifty (50) miles from the location
immediately prior to the Change in Control or (c) a material dimunition in the
Executive’s responsibilities. The Executive’s right to terminate his or her
employment for Good Reason shall not be affected by his incapacity due to
physical or mental illness.
     2. Stock Acceleration.

  a)   Effective on the Change in Control Date (if any): Fifty percent (50%) of
the number of previously unvested shares of Common Stock subject to each
outstanding option, restricted stock unit or restricted stock award held by an
Executive shall become immediately exercisable, subject to the other terms and
conditions on which such interest in such shares was originally granted; and    
b)   Effective upon the termination of the Executive by the Company without
Cause or termination by the Executive for Good Reason on a date within twelve
(12) months following a Change in Control Date: the Executive will receive an
acceleration of the remaining unvested shares of Common Stock subject to each
outstanding option, restricted stock unit or restricted stock award held by the
Executive so that the shares become immediately exercisable, subject to the
other terms and conditions on which such interest in such shares was originally
granted.

     3. Severance.
If, within twelve (12) months following the Change in Control Date, the
employment of an Executive is terminated (A) by the Company without Cause or
(B) by the Executive for Good Reason, such Executive shall be entitled to the
following benefits:

  a)   the Company shall pay all Accrued Obligations as well as a pro-rated
bonus for the year in which the termination occurs to such Executive in a lump
sum in cash within thirty (30) days after such termination date (unless and to
the extent that the Company is required by law to provide any portion thereof
earlier);     b)   the Company shall continue to pay to such Executive at his or
her annual base salary rate for a twelve (12) month period distributed at
regular pay intervals or, at the option of the Company and only if such payment
of salary is not deemed to be

-4-



--------------------------------------------------------------------------------



 



      deferred compensation subject to Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), in a lump sum;

  c)   for twelve (12) months after such termination date, or such longer period
as may be provided by the terms of the plan, the Company shall continue to
provide health care coverage (including any dental and vision coverage) to such
Executive and his or her family, on the same terms as such coverage was provided
by the Company immediately prior to a Change in Control Date, upon receipt of
required forms from the Executive. Any continuation of paid health insurance
would be initiated in accordance with the Comprehensive Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”); and     d)   the Company shall
pay a bonus equal to the Executive’s target bonus established for the year in
which the termination occurs, ratably over such twelve (12) month period.

     Notwithstanding any provision in the Agreement to the contrary, if the
Executive becomes employed by any Competitor within the twelve (12) month period
following the Executive’s termination by the Company without Cause or by the
Executive for Good Reason, the Company shall be entitled to cease paying the
Executive any compensation or benefits under this Section. For purposes of this
Agreement, “Competitor” includes, but is not limited to, the following entities:
Broadvision, Demandware, Digital River, Escalate, GSI Commerce, the IBM
Websphere business unit and other companies that the Company may add to this
list from time to time.
     4. General Release Agreement.
Notwithstanding anything herein to the contrary, the Executive’s entitlement to
benefits pursuant to Sections 2.b) and 3 is conditioned on the Executive’s
execution of and the effectiveness of a General Release on or within thirty
(30) days following the Executive’s final day of employment (after giving effect
to any applicable revocation periods in the General Release Agreement).
     5. Section 409A.
In the event that the Company determines in good faith that any benefit payable
under this Agreement upon termination of the Executive’s employment is “deferred
compensation” subject to Section 409A of the Code: (i) payment of such benefit
shall only be made in the event that the termination of employment constitutes a
“Separation from Service” as defined below; and (ii) if required by
Section 409A, payment of such benefit shall be made six (6) months and one
(1) day after the date of Separation from Service. For purposes of this Section,
Separation from Service shall mean any termination of employment with the
Company and any affiliate of the Company pursuant to which the aggregate level
of services provided by the Executive to the Company and any such affiliate of
the Company (whether as an employee or a consultant) is permanently reduced to a
level of services that is forty-nine percent (49%) or less than the level of
services provided in the immediately preceding twelve (12) months. To the extent
that payment of any benefit that is required to be delayed under the provisions
of this Section was to have been paid over a period of time, the following
provisions shall apply. All amounts originally scheduled to

-5-



--------------------------------------------------------------------------------



 



have been paid during the six-month and one day delay period shall be accrued
and, at the conclusions of such delay period, shall be paid in a single lump sum
on the date that is six months and one day after the Separation from Service. At
the end of such delay period, the originally-scheduled, regular periodic
payments shall be paid.
     6. At-Will Employment.
This Agreement is not an agreement for the employment of the Executive and shall
confer no rights on the Executive except as herein expressly provided.
     7. Term.
This Agreement shall take effect as of the Effective Date and shall terminate
upon the earlier of (a) the resignation or termination of the Executive for any
reason prior to the Change in Control Date, or (b) the resignation or
termination of the Executive after the Change in Control Date for any reason
other than the termination of the Executive, within twelve (12) months following
the Change in Control Date, either (A) by the Company without Cause or (B) by
the Executive for Good Reason.
     8. Withholding.
All payments made by the Company under this Agreement shall be net of any tax or
other amounts required to be withheld by the Company under applicable law. The
Executive further agrees that, if the Company does not withhold an amount
sufficient in all respects to satisfy the withholding obligations of the
Company, the Executive will make prompt reimbursement on demand, in cash, for
the amount underwithheld.
     9. Code Section 4999.
Notwithstanding anything in this Agreement to the contrary, in the event that
any payment by the Company to or for the Executive’s benefit, whether paid or
payable pursuant to the terms of this Agreement or otherwise (the “Severance
Payments”), would be subject to the excise tax imposed by Section 4999 of the
Code, the following provisions shall apply:

  a)   If the Severance Payments, reduced by the sum of (i) the Excise Tax
(defined below) and (ii) the total of the federal, state and local income and
employment taxes payable by the Executive on the amount of the Severance
Payments which are in excess of the Threshold Amount (defined below), are
greater than or equal to the Threshold Amount, the Executive shall be entitled
to the full benefits payable under this Agreement.     b)   If the Threshold
Amount is less than (i) the Severance Payments, but greater than (ii) the
Severance Payments reduced by the sum of (1) the Excise Tax and (2) the total of
the federal, state and local income and employment taxes on the amount of the
Severance Payments which are in excess of the Threshold Amount, then the
benefits payable under this Agreement shall be reduced (but not below zero) to
the extent necessary so that the maximum Severance Payments shall not exceed the
Threshold Amount. To the extent that there is more than one method of

-6-



--------------------------------------------------------------------------------



 



      reducing the payments to bring them within the Threshold Amount, the
Executive shall determine which method shall be followed; provided, however,
that if the Executive fails to make such determination within forty-five
(45) days after the delivery by the Company to the Executive of written notice
of the need for such reduction, the Company may determine the amount of such
reduction in its sole discretion.

     For the purposes of this Section, “Threshold Amount” shall mean three
(3) times the Executive’s “base amount” within the meaning of Section 280G(b)(3)
of the Code and the regulations promulgated thereunder less one dollar ($1.00),
and “Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code,
or any interest or penalties incurred by the Executive with respect to such
excise tax.
     10. Restrictive Covenant; Non-Competition.
The Executive agrees that, for a period of twelve (12) months after the
termination of the Executive’s employment with the Company for any reason
whatsoever, the Executive will not own, manage, operate, advise, consult or
otherwise render services to, or be employed by, or be connected with, any
business that directly competes with the Company, including but not limited to,
those business identified in the Company’s annual report on Form 10-K filed with
the Securities and Exchange Commission.
     11. Settlements of Disputes; Arbitration.
All claims by the Executive for benefits under this Agreement shall be directed
to and determined by the Board and shall be in writing. Any denial by the Board
of a claim for benefits under this Agreement shall be delivered to the Executive
in writing and shall set forth the specific reasons for the denial and the
specific provisions of this Agreement relied upon. The Board shall afford a
reasonable opportunity to the Executive for a review of the decision denying a
claim. Any disputes shall be resolved by final and binding arbitration to be
conducted in the Greater Boston, Massachusetts area pursuant to the American
Arbitration Association’s rules for the resolution of employment disputes.
     12. Successors.

  a)   The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company expressly to assume and agree to perform this
Agreement to the same extent that the Company would be required to perform it if
no such succession had taken place. For purposes of this subsection, “Company”
shall mean the Company as defined above and any successor to its business or
assets as aforesaid which assumes and agrees to perform this Agreement, by
operation of law or otherwise.     b)   This Agreement shall inure to the
benefit of and be enforceable by the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If an Executive should die while any amount would still
be payable to the Executive or his or her family

-7-



--------------------------------------------------------------------------------



 



      hereunder if the Executive had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to the executors, personal representatives or administrators of the
Executive’s estate.

     13. Notice.
All notices, instructions and other communications given hereunder or in
connection herewith shall be in writing. Any such notice, instruction or
communication shall be sent either (i) by registered or certified mail, return
receipt requested, postage prepaid, or (ii) prepaid via a reputable nationwide
overnight courier service, in each case addressed to the Company, at One Main
Street, Cambridge, Massachusetts 02142, and to the Executive at his or her home
(or to such other address as either the Company or the Executive may have
furnished to the other in writing in accordance herewith). Any such notice,
instruction or communication shall be deemed to have been delivered five
business days after it is sent by registered or certified mail, return receipt
requested, postage prepaid, or one business day after it is sent via a reputable
nationwide overnight courier service. Either party may give notice, instruction
or other communication hereunder using any other means, but no such notice,
instruction or other communication shall be deemed to have been duly delivered
unless and until it actually is received by the party for whom it is intended.
     14. Miscellaneous.

  a)   Employment by Subsidiary. For purposes of this Agreement, the Executive’s
employment with the Company shall not be deemed to have terminated solely as a
result of the Executive continuing to be employed by a wholly-owned subsidiary
of the Company.     b)   Severability. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect.     c)   Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal laws of The
Commonwealth of Massachusetts, without regard to conflicts of laws principles.  
  d)   Waivers. No waiver by the Executive at any time of any breach of, or
compliance with, any provision of this Agreement to be performed by the Company
shall be deemed a waiver of that or any other provision at any subsequent time.
    e)   Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original but both of which together shall
constitute one and the same instrument.     f)   Entire Agreement. This
Agreement sets forth the entire agreement of the parties hereto in respect of
the subject matter contained herein.

-8-



--------------------------------------------------------------------------------



 



  g)   Amendments. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Executive.

[Remainder of page intentionally left blank]

-9-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement under
seal as of the Effective Date.

            ART TECHNOLOGY GROUP, INC.
      By:           Name:           Title:            
 
[Insert Name]
     

[Signature Page to Change in Control Agreement]

 